IN THE SUPREME COURT OF THE STATE OF DELAWARE

 JAYVON STEVENSON,                    §
                                      §   No. 337, 2020
       Defendant Below,               §
       Appellant,                     §
                                      §
       v.                             §   Court Below–Superior Court
                                      §   of the State of Delaware
 STATE OF DELAWARE,                   §
                                      §   Cr. ID No. 1603010349B (N)
       Plaintiff Below,               §
       Appellee.                      §

                          Submitted: April 7, 2021
                          Decided:   April 19, 2021

Before SEITZ, Chief Justice; TRAYNOR and MONTGOMERY-REEVES,
Justices.

                                     ORDER

      This 19th day of April, 2021, after careful consideration of the parties’ briefs

and the record on appeal, we find it evident that the judgment of the Superior Court

should be affirmed on the basis of and for the reasons stated in its order dated

September 10, 2020.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court is AFFIRMED.

                                              BY THE COURT:

                                              /s/ Collins J. Seitz, Jr.
                                                   Chief Justice